Title: To Alexander Hamilton from Oliver Wolcott, Junior, 4 April 1793
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander



[Philadelphia] 4th April 1793
Sir

The 25th: Section of the act entittled “an Act concerning the registering & recording of Ships & Vessells” provides for the payment of the following fees to the Officers of the Customs.


For the admeasurement of a Ship encluding
Cents


200 Tons
200.


For a Certificate of Registry
200.


For a Bond
 25



$4.25.


In Districts where there is no Naval Officer, two thirds of the fees, are to be recd. for the use of the Collector & the other third for the use of the Surveyor. Where there is more than one Surveyor in any district, each of them is to receive his proportionable part of such fees as shall arise in the Port for which he is appointed.

The 10th. Section directs that all Certificates of registry shall be countersigned by Surveyors in ports where there is no Naval Officer; as well from the terms of the Law as from the great inconvenience which would result from a different practice. It is presumed that the Surveyor of the Port where the Collector resides, is the person contemplated by the Law to perform this service.
The following case is supposed. A Vessell is admeasured at an out port, the Certificate of Registry is filled up by a Collector, & countersigned by the Surveyor of the Port where the Collector resides.
The whole fee for this service is supposed to be 425 Cents, and the point to be determined; respects the distribution to be made between the two Surveyors—one of whom has admeasured the Vessell, & the other countersigned the Certificate of Registry.
The 25th. section of the Act also provides for the payment of 100 Cents as a fee, for every endorsement upon a Certificate of Registry. This service of making endorsements is performed solely by the Collectors. A question has been made whether the fee for endorsements is to be divided solely among the Officers of the Port at which the Collectors reside—though the Vessells are around at other Ports in the District at which there are Surveyors.
These points being somewhat doubtful, I take the liberty to submit them to your consideration & to request a determination thereon.
I have the honour to be with the greatest respect   Sir

Hon AH.

